1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                   ***

6     BARON BEMENT,                                       Case No. 3:12-cv-00475-MMD-WGC

7                                    Plaintiffs,                        ORDER
             v.
8
      JAMES G. COX, et al.,
9
                                  Defendants.
10

11          The Ninth Circuit Court of Appeals has resolved Plaintiff’s appeal by affirming in

12   part, reversing in part and remanding for further proceedings. (ECF No. 113.) In particular,

13   the court of appeals affirmed the Court’s granting of summary judgment on Plaintiff’s

14   retaliation claim but reversed the granting of summary judgment on Plaintiff’s disability

15   claims. (Id. at 3-4.) The Court therefore vacates its prior order (ECF No. 105) and judgment

16   (ECF No. 106) in part only with respect to Plaintiff’s first two claims under the Rehabilitation

17   Act for disability discrimination and failure to provide reasonable accommodation. These

18   two claims will now proceed to trial. The parties are directed to file a proposed joint pretrial

19   order within 30 days.

20          DATED THIS 8th day of April 2020.

21

22
                                                   MIRANDA M. DU
23                                                 CHIEF UNITED STATES DISTRICT JUDGE

24

25

26

27

28
